 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   BRIANNA SMITH
     Assistant United States Attorney
 3   Nevada Bar No. 11795
     501 Las Vegas Blvd, South, Suite 1100
 4   Las Vegas, Nevada 89101
     702-388-6336
 5   Brianna.Smith@usdoj.gov
     Attorneys for the Federal Defendants
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8
     Susan Sintigo,                                Case No. 2:19-cv-00465-APG-VCF
 9
                   Plaintiff,
10
           v.                                      Stipulation to Extend Deadline to file
11                                                 Respondents’ Reply in Support of Motion
     Secretary Pompeo, United States
     Department of State Consul General            to Dismiss (ECF No. 44)
12
     Brendan O’Brien; Attorney General
13   William Barr; United States Department of
     Justice; DOES I-IX,
14
                   Defendants.
15

16         Plaintiff Susan Sintigo and Federal Defendants, through their respective counsel,
17 hereby stipulate that Federal Defendants’ Reply in support of its Motion to Dismiss (ECF

18 No. 44) currently due June 21, 2021, is continued one week to July 2, 2021.

19         Respectfully submitted this 17th day of June 2021.
20
      The Pariente Law Firm, P.C.                  CHRISTOPHER CHIOU
21                                                 Acting United States Attorney
       /s/ Michael D. Pariente, Esq.
22    MICHAEL D. PARIENTE, ESQ.                     /s/ Brianna Smith
      Nevada Bar No. 9469                          BRIANNA SMITH
23    3960 Howard Hughes Pkwy., Ste. 615           Assistant United States Attorney
      Las Vegas, Nevada 89169                      Attorneys for the United States
24    Attorney for Plaintiff

25                                     IT IS SO ORDERED:

26

27                                     ANDREW P. GORDON
                                       UNITED STATES DISTRICT JUDGE
28
                                       DATED: June 21, 2021
